Citation Nr: 1101958	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  09-06 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and 
anxiety disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

T.C. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969.   

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2008 rating decision of the St. Louis, 
Missouri, Department of Veterans Affairs (VA) Regional Office 
(RO). 

The Board notes that the Veteran submitted a March 2009 
substantive appeal, via a VA Form 9, and requested a personal 
hearing before the Board at the RO.  In May 2009, the Veteran 
submitted a written request to withdraw his Board hearing 
request.  The Board finds that there is no hearing request 
pending at this time.  38 C.F.R. § 20.702(d) (2010).    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The record as it stands is currently inadequate for the purpose 
of rendering a fully informed decision as to the claim on appeal.  
Where the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order for VA 
to fulfill its statutory duty to assist the Veteran to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993).

The Veteran asserts that service connection is warranted for his 
PTSD because he endured traumatic experiences while stationed in 
Vietnam.  In a March 2009 personal statement, via a VA Form 21-
0781, the Veteran reported that while assigned as a cannoneer, he 
was tasked with driving to pick up ammunition, water, fuel, etc 
on road conditions that contained land mines and booby traps.  
These road conditions presented significant life hazards and the 
experience has affected his emotional well-being and his current 
fear of driving.  He also engaged in direct fire with beehive 
rounds and received reports of enemy casualties from such 
actions.  Most recently, in a December 2009 personal statement, 
the Veteran reiterated his service with a mobile artillery unit 
and noted witnessing dormant rockets and mortar rounds that were 
marked with toilet paper.  On a particular occasion, his unit 
fell asleep next to their case of grenades; however, when they 
awoke, all the grenades were taken out of the cartons and placed 
on nearby sandbag walls.  As a result, to this day, he reports 
sleeping with his eyes watching the door.  He also mentioned that 
sometimes claymore mines were turned around facing his unit.    

Review of the evidentiary record shows that the Veteran was 
diagnosed with PTSD and anxiety disorder in a September 2007 post 
service VA outpatient treatment record; however, no opinion 
regarding the etiology to military service in Vietnam was 
provided.  In a May 2008 statement, the Veteran indicated that 
all treatment for PTSD was at the Nevada, Missouri Community 
Based Outpatient Clinic (CBOC).  The most recent treatment 
records are dated in June 2008.  The RO should obtain any current 
treatment records and associate them with the claims file.

During the course of this appeal, the criteria for service 
connection for PTSD, and specifically verification of PTSD 
stressors, have changed.  See 38 C.F.R. § 3.304(f) (2010).  The 
amendment eliminates the requirement for corroborating that the 
claimed in-service stressor occurred "[i]f a stressor claimed by 
a Veteran is related to the Veteran's fear of hostile military or 
terrorist activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate to support a 
diagnosis of [PTSD] and that the Veteran's symptoms are related 
to the claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed stressor 
is consistent with the places, types, and circumstances of the 
Veteran's service."  Id. at 3.304(f)(3).  The amendment 
acknowledges the inherently stressful nature of the places, 
types, and circumstances of service in which fear of hostile 
military or terrorist activities is ongoing.  The amended 
criteria is for application for claims that were appealed to the 
Board before July 13, 2010, but have not been decided by the 
Board as of July 13, 2010, as in this case.  See 75 Fed. Reg. 
39843 (July 13, 2010).  

The Veteran has not provided VA with enough information about the 
stressors he has claimed to date for VA to verify them.  In July 
2008, October 2009, and January 2010, a military records 
specialist determined that the information required to 
corroborate the stressful events described by the Veteran is 
insufficient to send to the U.S. Army and Joint Services Records 
Research Center (JSRRC) and/or insufficient to allow for 
meaningful research of Marine Corps or National Archives and 
Records Administration (NARA) records.  Nonetheless, it appears 
that the Veteran could claim that his stressors are related to 
fear of hostile military activity, as evidence shows that the 
Veteran experienced threats to his physical integrity by exposure 
to potential explosive devices and engagement in small arms fire.  
Furthermore, service personnel records verify that the Veteran 
served in Vietnam from October 1968 to December 1969.  Therefore 
in this case, VA must consider whether the Veteran's current 
psychiatric disabilities, including PTSD and anxiety disorder, 
are etiologically related to his military service in Vietnam.  
The medical evidence of record shows that the Veteran has a 
diagnosis of PTSD and anxiety disorder and the RO has not 
considered whether the Veteran's diagnoses are service related, 
thus additional development is needed.  See 38 U.S.C.A. § 5103A 
(West Supp. 2010); 38 C.F.R. § 3.159 (2010).  

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, this 
matter is REMANDED for the following actions:  
	
1.  Obtain all outstanding VA treatment 
records regarding PTSD from June 2008 to the 
present and associate those records with the 
claims file.

2.  Schedule the Veteran for an appropriate 
VA examination to determine the diagnosis of 
all psychiatric disorders that are present.  
All necessary tests should be performed and 
the claims file reviewed.  Furnish the 
examiner with a complete and accurate account 
of the Veteran's claimed stressor(s) from his 
service in Vietnam and of any reported "fear 
or hostile military or terrorist activity."  
The diagnosis should conform to the 
psychiatric nomenclature and diagnostic 
criteria contained in the American 
Psychiatric Association's: Diagnostic and 
Statistical Manual of Mental Disorders-IV 
(DSM-IV).

If the Veteran is found to have PTSD, the 
examiner is requested to identify the 
diagnostic criteria, including the specific 
stressor or stressors supporting the 
diagnosis.  The examiner should specifically 
address whether any claimed stressor 
regarding fear of hostile military or 
terrorist activity is adequate to support a 
diagnosis of PTSD and whether the Veteran's 
symptoms are related to the claimed stressor.  
If the Veteran is found to have a psychiatric 
diagnosis other than PTSD, such as anxiety 
disorder, the examiner is requested to render 
an opinion as to whether it is at least as 
likely as not that the Veteran's diagnosed 
psychiatric illness had its onset during 
service or is otherwise related to service.    

A complete rationale should be given for all 
opinions and conclusions expressed.  The 
claims file, including a copy of this remand 
should be made available to the examiner 
before the examination, for proper review of 
the medical history.  The examination report 
is to reflect whether such a review of the 
claims file was made.   

3.  Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) and 
afforded the appropriate time period within 
which to respond thereto.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
in this case.  The appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

